Matter of AFP Holding, Inc. v City of New York (2014 NY Slip Op 05865)
Matter of Matter of AFP Holding, Inc. v City of New York
2014 NY Slip Op 05865
Decided on August 20, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on August 20, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2013-00612
 (Index No. 15727/12)

[*1]In the Matter of AFP Holding, Inc., petitioner, 
vCity of New York, et al., respondents.
Kuznia Law, LLC, Elmhurst, N.Y. (David Kuznia and Alexander H. Yetwin of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Kristin M. Helmers, Nicholas R. Ciappetta, and Victoria Scalzo of counsel), for respondents.
DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 to review a determination of the Environmental Control Board of the City of New York, dated March 29, 2012, which confirmed a determination of an administrative law judge dated October 5, 2011, which, after a hearing, found that the petitioner violated Administrative Code of the City of New York § 28-105.1 by performing construction and/or repair work without a permit, and imposed a penalty in the sum of $1,600.
ADJUDGED that the determination dated March 29, 2012, is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determination of the Environmental Control Board of the City of New York confirming the administrative law judge's determination that the petitioner violated Administrative Code of the City of New York § 28-105.1 by performing construction and/or repair work without a permit was supported by substantial evidence and, as such, will not be disturbed (see Administrative Code of City of NY §§ 28-105.1; 28-105.4; 28-105.4.2; 28-105.4.2.1[8]; 48 RCNY 3-54[a], [b]; see also Matter of E2CD, LLC v Appeals Unit of NYC Envtl. Control Bd., 116 AD3d 773; Matter of Konstas v Environmental Control Bd. of City of N.Y., 104 AD3d 689, 690; Matter of Aparicio v Environmental Control Bd. of City of N.Y., 83 AD3d 1054, 1055; see generally Matter of Wagner v Fiala, 113 AD3d 694, 695; Matter of R.I., Inc. v New York State Dept. of Labor, 72 AD3d 1098, 1098-1099).
The petitioner's remaining contentions are without merit.
BALKIN, J.P., LEVENTHAL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court